—Judgment, Supreme *236Court, New York County (Jerome Hornblass, J.), rendered March 20, 1996, convicting defendant, after a jury trial, of attempted robbery in the third degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The verdict was supported by legally sufficient evidence and was not against the weight of the evidence since the record demonstrates that in addition to engaging in a tug of war with the victim over the merchandise he had just stolen, defendant threatened to kill the victim and physically prevented him from calling the police, thus demonstrating his use of force to overcome the victim’s resistance to the taking (Penal Law § 160.00 [1]; People v Thomas, 226 AD2d 120, lv denied 88 NY2d 886; People v Bennett, 219 AD2d 570, lv denied 87 NY2d 844).
The court’s expanded identification charge was sufficient, and the court was not required to include the additional language requested by defendant (see, People v Lesane, 206 AD2d 256, lv denied 84 NY2d 937; People v Aponte, 166 AD2d 344, lv denied 77 NY2d 957; see also, People v Knight, 87 NY2d 873). Concur — Milonas, J. P., Ellerin, Nardelli, Rubin and Andrias, JJ.